Citation Nr: 0618966	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of overpayment of Department of 
Veterans Affairs compensation benefits in the amount of 
$18,105.90.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



REMAND

The veteran served on active duty from May 1967 to December 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In his July 2004 substantive appeal, the veteran raises the 
issue of whether the overpayment in the calculated amount of 
$18,105.90 was properly created by asserting, in substance, 
that the debt was created as a result of VA error.  He stated 
specifically that he had a pending claim for service 
connection for PTSD initiated in 1997.  He stated that he 
completed his disability retirement application from 
employment with VA and indicated that he had a claim for 
workman's compensation pending.  He stated that he was never 
informed by VA that he would be subject to off-set of 
benefits.  He stated that he was not given appropriate pre-
determination notice or the ability to request a hearing 
before the reduction was taken.  He indicated that the ROs in 
St. Petersburg and in Winston-Salem were slow in co-
coordinating and administering his records when he moved from 
Florida to North Carolina, and that this caused his 
overpayment.  He contends that the delay by VA contributed to 
the creation of the overpayment.  

The issues of whether the overpayment was properly created 
and whether the recovery of the overpayment should be waived 
are inextricably intertwined, and therefore, the RO must 
adjudicate the former issue before the Board can review 
either issue.  Schaper v. Derwinski, 1 Vet. App. 430, 436-37 
(1991); see also, VAOPGCPREC 6-98 (April 24, 1998).  The RO 
has not developed or adjudicated the question of whether the 
overpayment at issue in this appeal has been properly created 
and assessed against the appellant.  

During his hearing before the undersigned in May 2005, the 
veteran testified that his August 2003 financial status 
report was a fairly accurate representation of his current 
financial status.  Nonetheless, he also indicated during his 
hearing that he had been in the process of buying a home.  
His August 2003 financial status report indicated that he 
owned no real estate.  Thus, it is unclear whether the 
veteran continued with the purchase or abandoned it.  The 
Board finds that a correct and current financial statement 
should be submitted.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should adjudicate the issue of 
whether the overpayment of VA 
compensation benefits, in the calculated 
amount of $18,105.90 was properly 
created.  The veteran is advised that to 
appeal an adverse decision relating to 
the overpayment creation issue he must 
file a notice of disagreement, followed 
by completion of his appeal by filing a 
timely substantive appeal after the 
issuance of a statement of the case.  

2.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655) listing all 
monthly income, monthly expenses, assets 
and debts.  Once obtained, all 
documentation should be associated with 
the claims folder.  

3.  Then, the RO should readjudicate the 
claim for waiver of recovery of the debt.  
If the determination is unfavorable, a 
supplemental statement of the case should 
be provided to the appellant, and he 
should be afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



